EXHIBIT 99.1 EAGLE BULK SHIPPING INC. EAGLE BULK SHIPPING INC. Jefferies 7th Global Shipping Conference 8 September 2010 EAGLE BULK SHIPPING INC. 2 Forward Looking Statements This presentation contains certain statements that may be deemed to be “forward-looking statements” within the meaning of the Securities Acts. Forward-looking statements reflect management’s current views with respect to future events and financial performance and may include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The forward-looking statements in this presentation are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties. Although Eagle Bulk Shipping Inc. believes that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, Eagle Bulk Shipping Inc. cannot assure you that it will achieve or accomplish these expectations, beliefs or projections. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including changes in charterhire rates and vessel values, changes in demand that may affect attitudes of time charterers to scheduled and unscheduled drydocking, changes in our vessel operating expenses, including dry-docking and insurance costs, or actions taken by regulatory authorities, ability of our counterparties to perform their obligations under sales agreements, charter contracts, and other agreements on a timely basis, potential liability from future litigation, domestic and international political conditions, potential disruption of shipping routes due to accidents and political events or acts by terrorists. Risks and uncertainties are further described in reports filed by Eagle Bulk Shipping Inc. with the US Securities and Exchange Commission. EAGLE BULK SHIPPING INC. 3 Agenda §Investment Thesis §Results and Highlights §The Fleet §Industry §Financials §Conclusion Investment Thesis EAGLE BULK SHIPPING INC. 5 Eagle Bulk, Global Leader in the Supramax Class Transformational Growth September, 2005 September, 2010 % Change Fleet Number of vessels 11 47 +327.3% Total DWT +372.3% OTW Average Age (years) -20.7% Commercial Current Year Chartering Strategy Fixed 100% 60% - Indexed 0% 20% - Open 0% 20% - Operational Fleet Utilization 99.6% 99.9% - Technical Managers 1 4 (including in-house) - Financial Enterprise Value $509m $1,272m +149.9% Growth Delivered EAGLE BULK SHIPPING INC. 6 Eagle Bulk Establishes Trading Capabilities Capturing value in all shipping cycles Eagle Bulk Pte Ltd: §Freight Trading division setup byEagle Bulk Shipping Inc. §Headed by Keith Denholm, ex-Commercial Director at Pacific Carriers Limited (Singapore) and Malaysian Bulk Carriers Berhad. §Objective: §Leverage the Company’s growing scale in order to generate excess-returns in all shipping cycles. §Strategy: §Develop value-added relationships with major industrial producers and users of drybulk commodities. §Capitalize on market opportunities for both vessels (i.e. tonnage) and cargoes; monitor global markets 24/7. Eagle Bulk Pte Ltd Core Activities §Trading spot §Contracts of Affreightment §Timecharter-In/Out §Paper derivatives §Risk Management New York Global Market Coverage 24/7 Results and Highlights EAGLE BULK SHIPPING INC. 8 1H 2010 Results and YTD Highlights Results: §Net Income of $15.6 million or $0.25 per share. §Revenues, net of commissions, of $119.9 million. §EBITDA* of $74.6 million. §Fleet utilization of 99.5%. Highlights: §Took delivery of 12 newbuilding Supramaxes, expanding fleet by 44.4% to 39: §1Q- 6 vessels §2Q- 3 vessels §3Q- 3 vessels to-date *EBITDA, as defined by the Company’s credit agreement, is calculated as net income plus interest exp., depreciation, amortization, and exceptional items The Fleet EAGLE BULK SHIPPING INC. 10 Vessel DWT Year Built Vessel DWT Year Built Vessel DWT Year Built 1 Martin 14 Bittern 27 Kittiwake 2 Kingfisher 15 Stellar Eagle 28 Goldeneye 3 Jay 16 Crested Eagle 29 Osprey I 4 Ibis Bulker 17 Crowned Eagle 30 Heron 5 Grebe Bulker 18 Woodstar 31 Falcon 6 Gannet Bulker 19 Wren 32 Peregrine 7 Imperial Eagle 20 Redwing 33 Condor 8 Avocet 21 Cardinal 34 Harrier 9 Thrasher 22 Jaeger 35 Hawk I 10 Golden Eagle 23 Kestrel I 36 Merlin 11 Egret Bulker 24 Skua 37 Sparrow 12 Crane 25 Shrike 38 Kite 13 Canary 26 Tern 39 Griffon On-the-water Fleet TOTAL VESSEL COUNT 39 TOTAL DWT AVERAGE AGE (by DWT) 4.6yrs One of the largest and most modern Supramax fleets in the world EAGLE BULK SHIPPING INC. 11 Fleet Expansion Contributing to Cash Flow 2010 Newbuilding Charters Vessel Delivery TC Expiration TC Rate MinimumContracted
